UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4790
JOSEPH TITO GRIN, a/k/a JoJo,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-98-257)

                      Submitted: April 4, 2003

                      Decided: May 19, 2003

    Before TRAXLER, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Joseph M. Wilson, Jr., BROWNE, FLEBOTTE, WILSON & HORN,
P.L.L.C., Durham, North Carolina, for Appellant. Anna Mills Wag-
oner, United States Attorney, L. Patrick Auld, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. GRIN
                              OPINION

PER CURIAM:

   Joseph Tito Grin appeals his 240-month sentence following his
second resentencing hearing. His attorney has filed an Anders v. Cali-
fornia, 386 U.S. 738 (1967), brief and a motion to withdraw, ques-
tioning the district court’s calculation of drug quantity but concluding
that there are no meritorious issues for appeal. Grin has filed a pro se
supplemental brief, augmenting his attorney’s claim, raising new
ones, and moving to substitute his attorney. After an independent
review of the record, we affirm.

   Grin was convicted by a jury of conspiracy to possess with intent
to distribute and to distribute crack cocaine and was sentenced to a
term of 324 months imprisonment. On appeal, we affirmed Grin’s
conviction but vacated his sentence and remanded for resentencing,
finding that the district court abused its discretion in denying defense
counsel’s motion for a continuance.

   At his second sentencing hearing, Grin challenged his firearm
enhancement and the calculation of the drug amount. The court failed
to consider these objections anew and merely adopted its previous
findings. On appeal, we determined that the district court failed to
conduct the sentencing hearing de novo as required and remanded for
another resentencing.

   At his third sentencing hearing, Grin again challenged his firearm
enhancement and the calculation of drug quantity. The court heard
extensive argument and adopted the findings in the presentence
report. Grin then raised Apprendi v. New Jersey, 530 U.S. 466 (2000),
and argued its applicability to his case. Because Grin was convicted
pre-Apprendi, his indictment did not charge drug quantity and the jury
made no finding on the issue. Thus, the district court reduced Grin’s
sentence to the maximum under the applicable statute when no drug
quantity is charged: 240 months imprisonment.

                                   I.

  Grin first argues that "the drug quantities should be reduced to an
undetermined amount due to the Supreme Court’s ruling in
                        UNITED STATES v. GRIN                        3
Apprendi." Grin appears to assert that Apprendi requires any drug
quantity used to enhance his sentence to be charged in the indictment.
However, Apprendi applies only to sentences beyond the statutory
maximum. United States v. Pratt, 239 F.3d 640, 648 (4th Cir. 2001).
Because Grin was re-sentenced to the 240-month statutory maximum
sentence where no specific drug amount is charged under 21 U.S.C.
§ 841(b)(1)(C) (2000), the indictment is not defective. See United
States v. White, 238 F.3d 537, 542 (4th Cir.), cert. denied, 532 U.S.
1074 (2001). In addition, Apprendi does not apply to a judge’s exer-
cise of discretion within the statutory range. United States v. Kinter,
235 F.3d 192, 199-202 (4th Cir. 2000). Thus, it was not error for the
sentencing court to determine the drug amount attributable to Grin.

                                  II.

   Grin raises several claims in his supplemental brief attacking his
conviction. Specifically, he asserts that § 841(b)(1)(C) does not
include crack cocaine offenses, that cocaine was not properly
included in Schedule II, and that, had he known that he was only sub-
ject to a maximum 240-month sentence, he would have pled guilty.
However, we affirmed Grin’s conviction in his first appeal. Thus,
these claims are unreviewable at this time. United States v. Gama-
Bastidas, 222 F.3d 779, 784 (10th Cir. 2000).

                                 III.

   Grin next argues that the district court should have considered sen-
tencing him to probation or a suspended sentence. However, Grin’s
total offense level was 40 with a criminal history category of II,
resulting in a Zone D guideline sentence. U.S. Sentencing Guidelines
Manual, Ch. 5, Pt. A (2002). As such, incarceration was mandatory,
and probation was not permitted. USSG §§ 5B1.1, 5C1.1(f).

                                 IV.

  Finally, Grin contends that he should be resentenced under
"Amendment 4" to the sentencing guidelines, which allegedly
changed the minimal participant guidelines. Grin appears to refer to
Amendment 640, which provides a maximum base offense level of 30
4                        UNITED STATES v. GRIN
if the defendant received a mitigating role adjustment under USSG §
3B1.2. However, since Grin was not given a mitigating role adjust-
ment and did not object at sentencing, this amendment is inapplicable.

                                    V.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Grin’s sentence. This court requires that counsel inform
his client, in writing, of his right to petition the Supreme Court of the
United States for further review. Thus, we deny counsel’s motion to
withdraw and Grin’s motion to substitute counsel at this time. If Grin
requests that a petition for certiorari be filed, but counsel believes that
such a petition would be frivolous, then counsel may renew his
motion. Counsel’s motion must state that a copy thereof was served
on Grin. We dispense with oral argument, because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                             AFFIRMED